DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, 17, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyerby (GB 2452790 A).
Regarding claim 1, Figure 4 of Hoyerby discloses an apparatus comprising:
a first control circuit having an output and including a first comparator [410]
a second control circuit coupled to the output of the first control circuit [440]
the second control circuit including a second comparator [element between 445 and 447] configured to compare a first value to a reference frequency value [Vref], the first value indicating a frequency of a signal at the output of the first control circuit [445]
provide an adjustment value to change a hysteresis window of the first comparator [page 7 lines 25-31]

Regarding claim 2, Figure 4 of Hoyerby discloses wherein the first control circuit further includes an adjustable resistor coupled to a comparator output of the second comparator [Figures 5 and 6].

Regarding claim 10, Figure 4 of Hoyerby discloses an apparatus comprising:
a first circuit including a power converter having a control input and a converter output [430]
a first control circuit having a feedback input and a control output [410]
the control output coupled to the control input [410 and 430]
a second control circuit having an input and a feedback output [450 and 420]
the input of the second control circuit coupled to the converter output [450 and 430]
the feedback output coupled to the feedback input [420 and 410]
the second control circuit including a first comparator [425]
a third control circuit coupled to the feedback output [440]
the third control circuit including a second comparator configured to compare a first value to a reference frequency value [440]
the first value indicating a frequency of a signal at the feedback output [440]
provide an adjustment value to change a hysteresis window of the first comparator [page 7 lines 25-31]

Regarding claim 11, Figure 4 of Hoyerby discloses wherein the second control circuit further includes an adjustable resistor coupled to a comparator output of the second comparator [Figures 5 and 6].

Regarding claim 17, Figure 4 of Hoyerby discloses a method comprising:
receiving an output signal [410]
comparing the output signal to a hysteresis window and responsively generating a feedback signal [410]
the feedback signal having a frequency [410]
comparing a first value indicating the frequency to a reference frequency value, and responsively generating an adjustment value [440]
adjusting the hysteresis window based on the adjustment value [page 7 lines 25-31]

Regarding claim 21, Figure 4 of Hoyerby discloses
wherein the output signal is based on a signal at an output of a power converter [410 and 430]
the method further comprising providing the feedback signal to a control circuit coupled to a control input of the power converter circuit [450, 420, and 410]

Regarding claim 22, Figure 4 of Hoyerby discloses wherein adjusting the hysteresis window includes adjusting a resistance of an adjustable resistor based on the adjustment value [Figures 5 and 6].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyerby (GB 2452790 A).
Regarding claim 6, Hoyerby does not explicitly disclose wherein the second comparator is a digital comparator.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyerby by using a digital comparator as a matter of simple design-choice, since it was well-known in the art to use digital comparators and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 20, Hoyerby does not explicitly disclose wherein the first value is included in a signal at an output of a lowpass filter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyerby by using a low-pass filter as a matter of simple design-choice, since it was well-known in the art to use low-pass filters to condition signals and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 3-5, 7-9, 12-16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842